UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1771



GUAI REN LIU,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-316-713)


Submitted:   December 13, 2004            Decided:   January 11, 2005


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Richard M. Evans, Assistant
Director, Patricia A. Smith, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Guai Ren Liu, a native and citizen of China, seeks review

of a decision of the Board of Immigration Appeals affirming without

opinion the Immigration Judge’s (IJ) denial of his applications for

asylum, withholding of removal, and protection under the Convention

Against Torture. Liu contends first that the IJ violated his right

to due process because he rejected Liu’s past persecution claim

without making any reference to the medical report of Qing Yeh,

M.D.   We find this claim to be without merit because the record

reveals that the IJ in fact considered the report and Liu, in any

event, cannot show prejudice from the alleged oversight.         See

Rusu v. INS, 296 F.3d 316, 324 (4th Cir. 2002).

            Next, Liu asserts that the IJ erred in relying on the

2001 State Department Country Report.    We find that we are without

jurisdiction to consider this claim because Liu failed to raise it

before the Board and thus did not properly exhaust administrative

remedies.     See 8 U.S.C. § 1252(d) (2000); Asika v. Ashcroft, 362

F.3d 264, 267 n.3 (4th Cir. 2004), petition for cert. filed, 73

U.S.L.W. 3135 (U.S. Aug. 23, 2004) (No. 04-256).

            We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                     PETITION DENIED



                                - 2 -